DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-2, 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Stubbers et al. disclose: releasing a first gas (fig.3 item 15, para. [0024] teaches the reservoir is loaded with deuterium & tritium gas) into a housing of a neutron tube (fig.3 item 10); ionizing at least a portion of the first gas in an ionization region within the housing, the ionizing creating a first ionized gas (fig.3 target 12, claim 53 teaches a target loaded with deuterium & tritium); producing a plurality of ions that are accelerated into a target material (para. [0020] L1-3) using a magnetic field (para. [0034]) to accelerate ions to collide with one or more target materials each at a different target location (para. [0035]) the target being loaded with one or more deuterium and tritium to promote nuclear reactions to release neutrons (claim 53 L4-8), the second neutron burst having a second characteristic energy spectrum different from the first characteristic energy spectrum. Sved discloses: to generate a second neutron burst within one second of the first neutron burst (para. [0048]) motivated by the benefits for scalable pulse burst (Sved para. [0048]).
The prior arts fail to teach, disclose, suggest or make obvious: maintaining a first field strength and a first polarity of magnetic field overlapping an acceleration region of internal volume of the housing to accelerate the first ionized gas along a path in the first direction through the acceleration region to imping on a first target material from a plurality of target materials disposed within the internal and generate a first neutron burst having a first characteristic energy spectrum; and switching and maintaining the magnetic field to a second field strength and second polarity  to change and maintain the path of the first ionized gas to imping on a second target material of the plurality of target materials in the same direction of and spaced from the first target material in the internal volume of the target material of the plurality.
Regarding independent claim 10, Stubbers et al. disclose: a housing comprising an internal volume at a pressure less than atmospheric (para. [0024] last 6 lines); a first source of gas consisting of one particle type disposed within the internal volume; an ionization structure disposed within the internal volume, wherein the ionization structure creates ionized gas within the internal volume (fig.3 item 15, para. [0024] teaches the reservoir is loaded with deuterium & tritium gas); a first target material disposed within the internal volume; a second target material disposed within the internal volume (para. [0035]); an acceleration structure within the internal volume, wherein the acceleration structure comprises an acceleration region configured to accelerate ionized gas toward the first target or the second target (para. [0020] L1-3); and an electromagnet in operational relationship with the acceleration region (para. [0033] L8-11), to generate a first neutron burst comprising a first characteristic energy spectrum, to generate a second neutron burst comprising a second characteristic energy spectrum different from the first characteristic energy spectrum (para. [0024] teaches a reservoir with deuterium & Tritium gas, para. [0035] teaches ions to collide with one or more targets each at a different location, claim 53 teaches a target loaded with deuterium & tritium). 
The prior arts fail to teach, disclose, suggest or make obvious: the electromagnet is configured to control the field strength and polarity of a magnetic field transverse to a direction of travel of ionized gas within the acceleration region; wherein the ionized gas is impingable on the first target material in a first direction from the ionization structure, the magnetic field is maintained with a first field strength and first polarity to generate a first neutron burst with a first characteristic energy spectrum, the electromagnet has been controlled to switch and maintain the magnetic field to a second field strength and polarity different from the first strength and first polarity.
Claims 2, 5-9, 11-20 are allowed on the same basis as independent claims 1 & 10 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to 6045 whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri on 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        



/DAVID P PORTA/
Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        /MAMADOU FAYE/Examiner, Art Unit 2884